OPINION OF THE COURT
Per Curiam.
Respondent David Schick was admitted to practice law in the State of New York by the Second Judicial Department on March 7, 1984 and, at all relevant times, maintained an office for the practice of law within the First Judicial Department. The Departmental Disciplinary Committee (the Committee) *56now moves, pursuant to 22 NYCRR 603.4 (e) (1) (iii), to immediately suspend respondent from the practice of law until further order of the Court based upon uncontested evidence of professional misconduct.
In April and May 1996, the Committee received letters from law firms with which respondent had a previous association advising that respondent’s former clients had alleged that he misappropriated funds he was obligated to hold in escrow. The Committee also became aware of newspaper accounts which reported that respondent was under investigation by Federal and State authorities and subsequently obtained copies of Federal complaints against respondent from the United States Attorneys for the Eastern and Southern Districts of New York.
The allegations were forwarded to respondent’s counsel with a request for a written response within 20 days. The Committee thereafter received a letter from respondent’s counsel advising that respondent would not answer the complaints due to pending criminal investigations. Counsel also consented to respondent’s suspension from the practice of law. The Committee, in support of this motion, has submitted bank records which show negative balances and dishonored checks in excess of five million dollars in respondent’s escrow accounts.
Accordingly, the Committee’s motion is granted and respondent is suspended from the practice of law, effective immediately, and until such time as the pending disciplinary matters have been concluded, and until the further order of this Court.
Rosenberger, J. P., Wallach, Tom, Mazzarelli and Andrias, JJ., concur.
Motion granted; and respondent suspended from the practice of law, effective immediately, and until such time as the pending disciplinary matters have been concluded, and until the further order of this Court.